DETAILED ACTION
Floor Cleaner 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 10,092,155 B2), hereinafter Xia in view of Jansen ( US7725984B2)
Regarding claim 1, Xia teaches 
a vacuum source (motor/fan assembly 205, figure 2); and
a base (base 14, figure 1), movable over a surface to be cleaned (col 4 lines 1-4), the base including, a suction inlet (col 8 lines 23-26) in fluid communication with the vacuum source, a brushroll chamber (brushroll chamber 565, figures 2), a brushroll (brushroll 546, figure 10) in the brushroll chamber, the brushroll rotatable about a brushroll axis (col 6 lines 6-15, figure 10, 15);
a brushroll cover (suction nozzle assembly 580, figures 1-11); releaseably attached to the base (col 9 lines 25-30, col 11 lines 30-40), the brushroll cover removable to access the brushroll chamber and the brushroll (col 11 lines 30-40),
teaches a latch mechanism (587, figure 11; col 11 lines 30-40) that allows a user to remove/lock the suction nozzle to the base.
However, Xia fails to disclose a first actuator movable in a first direction from a latched position and to an unlatched position;
a second actuator movable in a second direction, opposite the first direction, from a latched position and an unlatched position, wherein the brushroll cover is secured to the base when the first and second actuators are in the latched positions and the brushroll cover is removable from the base when the first and second actuators are in the unlatched positions.
	Jansen teaches a floor cleaner that performs both wet and dry cleaning, and comprises a first actuator (left latch 141 of latch mechanism 134, annotated figure 9, figures 10, 17) movable in a first direction from a latched position and to an unlatched position;
a second actuator(see Jansen right latch 141 of latch mechanism 134, annotated figure 9, figures 10, 17) movable in a second direction, opposite the first direction, from a latched position and an unlatched position, wherein the brushroll cover (see Jansen wet nozzle housing 132, figure 9) is secured to the base (see Jansen foot assembly 14, figure 9) when the first and second actuators are in the latched positions and the brushroll cover is removable from the base when the first and second actuators are in the unlatched positions (see col 11 lines 9-30,).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Xia to include the teachings of Jansen of latching mechanism so that there is a first and second actuator that move in two directions. This modification would ensure that brushroll is more secure to the base due to needing to actuate two actuators. 
	Regarding claim 2, modified Xia teaches herein the first actuator and the second actuator slide between the latched and the unlatched positions (see Jansen col 11 lines 9-30).
	Regarding claim 3, modified Xia teaches a left side and a right side (see Jansen figures 9, 10, 17), opposite the left side, wherein the first actuator (see Jansen left latch 141 of latch mechanism 134, figures 9, 10, 17) slides from the left side toward the right side as the first actuator moves from the latched position toward the unlatched position, and
wherein the second actuator slides from the right side (see Jansen right latch 141 of latch mechanism 134, figure 9) toward the left side as the second actuator moves from the latched position toward the unlatched position (see Jansen col 11 lines 10-33; describes the latches are urged towards to each other against the spring of latch mechanism 144, to disengage the latches.)
	Regarding claim 4, modified Xia teaches a first latch and a second latch, wherein movement of the first actuator from the latched position to the unlatched position moves the first latch from an engaged position with the base to a disengaged position with the base, and wherein movement of the second actuator from the latched position to the unlatched position moves the second latch from an engaged position with the base to a disengaged position with the base (see Jansen col 11 lines 10-33; describes the latches are urged towards to each other against the spring of latch mechanism 144, to disengage the latches.). 
	Regarding claim 5, modified Xia teaches the first actuator and the second actuator are removable from the base with the brushroll cover (see Jansen wet nozzle housing 10 with latches 141, figure 10; col 11 lines 23-30).
	Regarding claim 6, modified Xia teaches wherein the first actuator and the second actuator are pressed toward the latched positions by a spring (see Jansen spring 144, figure 17; col 11 lines 10-30).
	Regarding claim 7, modified Xia teaches an upper side opposite the surface to be cleaned, wherein the brushroll cover is removable from the base in the direction of the upper side (see figure 14)
	Regarding claim 8, modified Xia teaches wherein the first direction and the second direction are directly opposed (see Jansen col 11 lines 10-33; describes the latches are urged towards to each other against the spring of latch mechanism 144, to disengage the latches.). 
	Regarding claim 9, modified Xia teaches wherein the first actuator and the second actuator are configured to be operated by a single hand of a user ((see Jansen col 11 lines 10-33; describes the latches are urged towards to each other against the spring of latch mechanism 144, to disengage the latches, this structure capable of being used by single hand of a user).
	Regarding claim 10, modified Xia teaches the first actuator is configured to be operated by a user's thumb of the single hand and the second actuator is configured to be operated by one of a user's fingers of the single hand (see Jansen col 11 lines 10-33; describes the latches are urged towards to each other against the spring of latch mechanism 144, to disengage the latches; this structure capable of being used by single hand of a user operated by user’s thumb and one of user fingers). 
	Regarding claim 11, modified Xia teaches wherein an upper portion of the first actuator and an upper portion of the second actuator forming a grip for lifting the cover (see Jansen col 11 lines 10-33; describes the latches are urged towards to each other against the spring of latch mechanism 144, to disengage the latches user touches latches to urge together remove the cover).
	Regarding claim 12, modified Xia teaches a handle (handle assembly 100 which is apart upright handle assembly 12, figure 2) pivotally coupled to the base, the handle pivotable between an upright storage position and an inclined operating position cleaned (a user using handle 100 is able to pivot the base, the base is pivotable connected to handle assembly; col 4 lines 13-16, col 4 lines 42-50,).
	Regarding claim 13, modified Xia teaches a supply tank (supply tank 301, figures 1-2, 6) configured to store a cleaning fluid (col 7 lines 8-20), wherein the base includes a distribution nozzle (spray tips 554, figure 8; col 12 lines 20-32 ) in fluid communication with the supply tank, the distribution nozzle configured to dispense the cleaning fluid onto the surface (spray tips 554 applies fluid to brushroll 546, figure 15 and the brushroll applies fluid to the surface).
	Regarding claim 14, modified Xia teaches wherein the distribution nozzle (spray tips 554, figures 8,13b, 15; col 8 lines 23-40) is coupled to the brushroll cover (suction nozzle assembly 580, figure 13b, 14) and removable with the brushroll cover from the base (figure 13b, figure 15).
	Regarding claim 15, modified Xia teaches wherein the base (base 14, figure 1) includes a base fluid coupling (spray connectors 528, figures 16a) and the brushroll cover (suction nozzle assembly 580, figure 8) includes a corresponding cover (nozzle cover 552, figure 13a-b,16a; col 8 lines 23-30) fluid coupling in communication with the distribution nozzle (spray tips 554, figure 8; col 12 lines 20-32 ), the base fluid coupling and the cover fluid coupling configured to engage upon installation of the cover on the base and disengage upon removal of the cover from the base (figures 14-16a).
	Regarding claim 16, modified Xia teaches the floor cleaner (vacuum cleaner 10, figure 1) includes an upper side opposite the surface to be cleaned, wherein the brushroll cover (suction nozzle assembly 580, figure 14) is removable from the base (base 14, figure 1,14)  in the direction of the upper side and wherein the base fluid coupling (spray connectors 528, figures 16a)  and the cover fluid coupling are configured to disengage in the direction of the upper side (figures 8, 16a).
	Regarding claim 17, modified Xia teaches herein the base fluid coupling (spray connectors 528, figures 8, 16a, col 8 lines 65-66-col 9 lines 1-7, col 13 lines 4-10) is off-center, and wherein the base includes a second coupling (pair spray tube connectors 531, figure 17) opposite the base fluid coupling and the brushroll cover includes a corresponding second cover (lower cover 501, figure 8) coupling, the second coupling of the base and the second cover coupling configured to engage upon installation of the cover on the base and disengage upon removal of the cover from the base and configured to provide an installation resistance that is the same as the fluid coupling (figures 8, 17).
	Regarding claim 18, modified Xia teaches base (base 14, figures 1-2) includes a front side and a back side opposite the front side, the suction inlet (col 8 lines 23-26) adjacent the brushroll, wherein the distribution nozzle dispenses the cleaning solution (col 7 lines 8-13; col 12 lines 20-32) beyond the front side in a direction from the back side toward the front side.
	Regarding claim 19, modified Xia teaches wherein the brushroll cover (suction nozzle assembly 580, figures 12, 14) includes a front edge that is raised from the surface to be cleaned forming a front opening that exposes the brushroll (see brushroll 546, figure 10) the brushroll extending through the front opening forward of the front side of the base (figure 12).
	Regarding claim 20, modified Xia teaches a brushroll wiper (interference wiper 560, figure 10; col 10 lines 32-35) configured to wipe the cleaning fluid from the brushroll.
	Regarding claim 21, modified Xia teaches the brushroll wiper is coupled to the brushroll cover so that the brushroll wiper is removable from the base with the cover (col 8 lines 25-30, 40-50).
Claim(s) 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 10,092,155 B2), hereinafter Xia in view of Jansen (US7725984B2) further in view of IIes et al. (US 20130139349 A1) 
Regarding claim 22, Xia as modified by Jansen teaches all limitations stated above and teaches a rearward wiper (rear wiper squeegee 538, figure 10) rearward of the brushroll axis (X, figure 10) however wiper, but fails to discloses wherein the brushroll wiper that contacts the brushroll is positioned along the brushroll rearward of the brushroll axis.
Iles teaches a cleaner head that includes a wiper that contacts the brushroll that is rearward of the brushroll axis (barrier member 116, figure 7-8; para 0068). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Xia to include the teachings of Iles so that there is wiper that contacts the brushroll rearward of the brushroll axis. This modification would reduce the amount of debris goes back on floor and improve the cleaning efficiency. 
Regarding claim 23, Xia as modified by Jansen teaches all limitations stated above and teaches a wiper (wiper 560, figure 10) that is located below brushroll axis, but fails to disclose the brushroll wiper is positioned along the brushroll above the brushroll axis.
Iles teaches a cleaner head that includes a wiper that contacts the brushroll that is above the brushroll axis (barrier member 116, figure 7-8; para 0068).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Xia to include the teachings of Iles so that there is wiper that contacts the brushroll above of the brushroll axis. This modification would reduce the amount of debris goes back on floor and improve the cleaning efficiency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 6:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723